Title: To James Madison from the Ohio General Assembly, 4 January 1813 (Abstract)
From: Ohio General Assembly
To: Madison, James


4 January 1813. “It has pleased Divine Providence, that this general assembly should convene under circumstances, new, replete with interest, and of great national concern. While the moral and political convulsions of Europe have shaken empires from their centre, this nation has, alone pursued a peaceful policy. It has grown in wealth, it has increased in importance, until its power has become a cause of jealousy among the nations of the old world, and its wealth has but too effectually invited their rapacity.
“Endeavoring to surmount injustice with its view fixed on peace and with exertions never suspended, the American administration has been determined if practicable, to elude the evils of war, mildness has characterised its manner, and justice has been its whole demand: But forbearance has been in vain. Forgetting the principles of justice and regardless of our unquestioned rights, the great contending powers of Europe have reduced plunder to system, and in that system, unremittingly persevere, nor is this all; the British nation has superadded personal oppression and the cruel enslavement of our citizens; and even when professedly at peace with the United States she has been perfidiously accessary to the murder of our frontier inhabitants, by instigating and aiding her savage allies whose cruel mode of warfare is disgraceful to humanity. Still, was she invited to be just, while the sword was yet starting from its scabbord, the olive branch was cordially offered to the enemy; but this offer is refused, and the only republic which has survived the general wreck of nations is in open war.
“Impressed with a full conviction that the war in which this nation is involved is on our part just and necessary, that the cause pursued by the administration in recommending the measure, and in its mild, conciliatory and continued efforts to secure to this nation an honorable peace, merits the entire approbation of this general assembly and that, not only the honor and dignity of this people, but its continuance, as a free and independent nation, depends upon a vigorous prosecution of the war: Therefore,
“Resolved by the general assembly of the state of Ohio, That in the name and in behalf of our constituents we pledge ourselves, to aid the national government in the present emergency to the extent of our resources: And we do this in the hope that the goodly heritage of our freedom may descend from us, to posterity, as we received it—excellent and unimpaired.
“Be it further resolved, That we have seen, with emotions of much concern, the protracted delay of the French government, to render justice to this nation, for its outrageous depredations upon us, and that we will afford, to the constituted authorities in whose wisdom and firmness we place confident reliance, our utmost support in their efforts to sustain the honor of the nation, and to obtain suitable amends for its injuries.
“Be it further resolved, That in the opinion of this general assembly, every republic is now peculiarly called upon by all honorable and honest motives, to sacrifice, at the shrine of his country, political dissentions and personal animosities, and with united efforts to rescue from danger, that civil and political liberty, for which our fathers so arduously struggled and so freely bled.
“Be it further resolved, That the governor be requested to transmit to the president of the United States, to the president of the senate, the speaker of the house of representatives, and to our senators and representative in congress, one copy each of the foregoing declaration and resolutions.”
